Citation Nr: 0123170	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-10 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left leg grenade wound residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 



INTRODUCTION

The veteran had active service from February 1950 to February 
1953 and from May 1953 to April 1956.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1997 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for a chronic skin 
disability; denied the claim; and denied a compensable 
evaluation for the veteran's service-connected left leg 
grenade wound residuals.  In October 1997, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In May 2000, the Board determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic skin 
disorder; denied the claim; and remanded the issue of the 
veteran's entitlement to an increased disability evaluation 
for his service-connected left leg grenade wound residuals to 
the RO for additional action.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In November 2000, the Secretary of the VA submitted a Motion 
for Remand requesting that the portion of the May 2000 Board 
decision denying service connection for a chronic skin 
disorder be vacated and the veteran's claim remanded to the 
Board for application of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000).  In 
January 2001, the Court vacated the portion of the May 2000 
Board decision denying service connection for a chronic skin 
disorder and remanded the veteran's claim to the Board.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

The issue of the veteran's entitlement to a compensable 
disability evaluation for his left leg grenade wound 
residuals was previously remanded by the Board to the RO for 
additional action.  The RO has apparently not had an 
opportunity to act on the Board's remand instructions.  
Therefore, the issue will not be addressed below.  




REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for a 
chronic skin disorder upon its determination that the veteran 
had not submitted a well-grounded claim.  The statutes 
governing the adjudication of claims for VA benefits and the 
regulations implementing them have recently been amended so 
as to remove the requirement of the submission of a 
well-grounded claim.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the veteran of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000); enacted at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The veteran's 
claim of entitlement to service connection has not been 
considered under the amended statutes and regulations.  
Therefore, the claim must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Appointment, prescription, and billing records from Kenneth 
A. Rosen, M.D., dated in June and July 1998 convey that the 
veteran was seen for his skin disorder.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

An August 1953 Army treatment record notes that the veteran 
was diagnosed with a ringworm infection of the neck and 
prescribed fungicidal ointment and powder.  At his February 
1953 and February 1956 physical examinations for service 
separation, the veteran was found to exhibit no chronic skin 
disabilities.  In an August 1996 written statement, the 
veteran advanced that he suffered from a severe skin 
disability as the result of his military duties handling 
material with the Army Chemical Corps while stationed in 
Germany.  Clinical documentation from Robert I. Garnet, 
D.P.M., and Dr. Rosen dated in 1996 and 1997 note that the 
veteran was diagnosed with dermatitis lichens chronicus 
simplex.  The report of a December 1997 VA examination for 
compensation purposes notes that the veteran complained of 
minor itching which was controlled by a prescribed cream and 
chronic dermatitis of the feet.  He presented a history of 
inservice mustard gas exposure and the post-service onset of 
lichen simplex chronicus secondary to his inservice chemical 
exposure.  An impression of "fairly typical lichen simplex 
chronicus" was advanced.  The examiner commented that 
"lichen simplex chronicus is a condition resulting primarily 
from chronic itching and scratching" and "the areas of 
involvement are fairly typical for this condition."  The 
examiner did not advance an opinion as to either the initial 
onset of the veteran's current skin disorder or whether it 
was etiologically related to his inservice skin complaints.  
Such an opinion would be helpful in resolving the issues 
raised by the instant appeal.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic skin disorder 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Kenneth A. Rosen, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic skin disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
all identified chronic skin disabilities 
and their relationship, if any, to the 
veteran's inservice skin complaints and 
his periods of active service.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic skin disorder.  
If the claim is denied, the veteran and 
his accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


